Vacated in Part and Remanded and Memorandum Opinion filed February 2,
2006








Vacated in Part and Remanded and Memorandum Opinion
filed February 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01000-CV
____________
 
MAC HAIK FORD,
LTD., Appellant
 
V.
 
STEPHEN McBAY,
Appellee
 

 
On Appeal from the
County Civil Court at Law NO. 1
Harris County,
Texas
Trial Court Cause No.
815988
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 25,
2005.  On November 3, 2005, this court
ordered the parties to mediate the issues in the case.  On January 9, 2006, the court was notified
that a settlement had been reached in mediation.  
On January 25, 2006, the parties filed a joint motion to
vacate the judgment, in part, and remand the cause to the trial court for entry
of a judgment in accordance with the parties= settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.




Accordingly, the judgment is vacated with respect to that
portion of the judgment against Mac Haik Ford, Ltd. in favor of Stephen
McBay.  Judgment was also rendered
against John Newman, who did not appeal. 
Accordingly, the remainder of the judgment against John Newman remains
in effect.  The cause is remanded to the
trial court for entry of a judgment dismissing with prejudice all claims and
causes of action alleged by Stephen McBay against Mac Haik Ford, Ltd. and Mac
Haik F.G. P., L.L.C., but retaining the judgment against John Newman.  Appellant and its surety or sureties are
ordered released from liability on the supersedeas bond posted by appellant Mac
Haik Ford, Ltd, and the bond is ordered released.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 2, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman.